IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                NOS. WR-90,743-01 & 90,743-02


                         EX PARTE ALFREDO RAMIREZ, Applicant


                 ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
                     CAUSE NOS. W15-58722-Y(A), W15-58723-Y(A)
                      IN THE CRIMINAL DISTRICT COURT NO. 7
                              FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted in two cause numbers of possession with intent to deliver a

controlled substance and sentenced to 7 years’ imprisonment. Applicant filed these applications for

writs of habeas corpus in the county of conviction, and the district clerk forwarded them to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On Nov. 20, 2019, the State entered a response to the -01 application, stating in relevant part

that more information was needed to resolve Applicant’s contentions and requesting that the trial

court enter an order designating issues and communicate with the Board of Pardons and Paroles.1


       1
           The two applications contain identical allegations.
The district clerk properly forwarded these applications to this Court under Texas Rule of Appellate

Procedure 73.4(b)(5). However, the applications were forwarded before the trial court made findings

of fact and conclusions of law. We remand these applications to the trial court to complete its

evidentiary investigation and make findings of fact and conclusions of law.

        Applicant contends, among other things, that he was denied adequate notice from the Board

of Pardons and Paroles that he would be considered for release on discretionary mandatory

supervision. See TEX . GOV ’T CODE §§ 508.147, 508.149. He also asserts that he has been

erroneously classified as ineligible for discretionary mandatory supervision review. Applicant has

alleged facts that, if true, might entitle to relief. Ex parte Retzlaff, 135 S.W.3d 45 (Tex. Crim. App.

2004). Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Board of

Pardons and Paroles’s Office of the General Counsel to obtain a response from a person with

knowledge of relevant facts.

        In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
by the trial court and obtained from this Court.



Filed:         February 12, 2020
Do not publish